[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              April 1, 1993 Date of Application           April 28, 1994 Date Application Filed        April 28, 1994 Date of Decision              September 23, 1997
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield at Bridgeport.
Docket No. CR 91-74005;
Raymond Rignati, Esq., Defense Counsel, for Petitioner.
Linda Howe, Esq., Assistant State's Attorney, for the State.
In this matter, the petitioner was sentenced on April 28, 1993. "Application for Review of Sentence" dated April 28, 1994 was filed with the Superior Court, G.A. 2 on May 5, 1994.
This application was not timely filed. Section 51-195 permits an application for sentence review to be filed within 30 days of the date sentence was imposed.
Since the petitioner has not complied with the statutory filing requirements, the Review Division is without authority to consider this application and, accordingly, it is dismissed. CT Page 10347
Klaczak, J. Norko, J. Miano, J.
Klaczak, Norko and, Miano, J.s, participated in this decision.